___________

                                  No. 95-4178
                                  ___________

Barry Andre Wilburn,                   *
                                       *
           Appellant,                  *
                                       *
     v.                                *
                                       *
Bill Terry, Classification             *
Officer, Cummins Unit, Arkansas        *
Department of Correction; Carmen *
McMahan, Nurse, Cummins Unit           *
Infirmary, Arkansas Department         *
of Correction (originally sued         *
as McHand); Yvonne Cole, Cummins *
Unit Infirmary, Arkansas               *
Department of Correction               *   Appeal from the United States
(originally sued as Cole); Ella        *   District Court for the
Casady, Nurse, Cummins Unit            *   Eastern District of Arkansas.
Infirmary, Arkansas Department         *
of Correction (originally sued         *          [UNPUBLISHED]
as Cassity),                           *
                                       *
           Appellees.                  *
                                       *
----------------------                 *
                                       *
Barry Andre Wilburn,                   *
                                       *
           Appellant,                  *
                                       *
     v.                                *
                                       *
Floyd McHan, originally sued as        *
Major McHan,                           *
                                       *
           Appellee.                   *


                                  ___________

                   Submitted:     June 20, 1996

                         Filed:   June 25, 1996
                                  ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________
PER CURIAM.


     Barry     Andre    Wilburn   appeals   from   the   district   court's1   order
dismissing his 42 U.S.C. § 1983 action.            Having carefully reviewed the
record and the parties' briefs, we conclude the judgment of the district
court was correct.      Accordingly, we affirm.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable H. David Young, United States Magistrate Judge
for the Eastern District of Arkansas, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).

                                        -2-